             Case 2:13-cv-01835-RSM Document 156 Filed 01/02/20 Page 1 of 3



                                                                        Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                         WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 7

 8     RICHARD LEHMAN and MICHAEL                        Case No.: 2:13-cv-1835-RSM
       PUTERBAUGH, on behalf of themselves and
 9
       others similarly situated,
                                                         FULL SATISFACTION OF JUDGMENT
10                                                       AGAINST ALL DEFENDANTS
                      Plaintiffs,
11
              v.
12
       WARNER NELSON; WILLIAM BECK, JR.;
13     BRIAN BISH; KLAAS A. DeBOER;
       MICHAEL G. MARSH; ROCKY SHARP;
14     RICHARD BAMBERGER; DENNIS
       CALLIES; CLIF DAVIS; TIM DONOVAN;
15     HARRY THOMPSON; GARY
       YOUNGHANS, in their capacity as Trustees of
16     the IBEW Pacific Coast Pension Plan,

17                    Defendants.

18          Plaintiffs RICHARD LEHMAN and MICHAEL PUTERBAUGH, on behalf of themselves and
19   others similarly situated, by and through their attorney, Richard J. Birmingham of Davis Wright Tremaine,
20   LLP, and Defendants, Gary Younghans, Clif Davis, Warner Nelson, Richard Bamberger, Dennis Callies,
21   Michael G Marsh, Michael Church, Michael Doyle, Gary Gonzales, Clint Bryson, Carl D Hanson, Glen
22   Franz, Patrick Powell, Gary Price, Harry Thompson, Roger Tobin, Scott Stephens, Brian Bish, Grant
23   Zadow, Klaas A DeBoer, Rocky Sharp, Tim Donovan, William Beck, Jr, Greg Elder, in their capacity as
24   Trustees of the IBEW Pacific Coast Pension Plan, by and through their attorney, Nathan R. Ring of The
25   Urban Law Firm, jointly acknowledges full satisfaction of the Judgment entered in the above-entitled

     action on December 3, 2019, in favor of Plaintiffs and against Defendants (ECF No. 155).

                                                                                                   THE URBAN LAW FIRM
                                                                            720 N. 10th Street, A #389, Renton, WA 98057
      Full Satisfaction of Judgment Against All                                        P. (702) 968‐8087 / (702) 255‐1718
                                                                                             nring@theurbanlawfirm.com
      Defendants (Case No. 2:13‐cv‐1835‐RSM)                                                       Counsel for Defendants
                                                        1
             Case 2:13-cv-01835-RSM Document 156 Filed 01/02/20 Page 2 of 3




 1           The judgment was entered as a result of the United States Court of Appeals Order on Plaintiffs’

 2   application for attorney’s fees and costs on appeal. The amount of $121,087.00 has been paid in full.

 3          The Clerk of the above-entitled Court is hereby authorized and requested to enter full satisfaction

 4   of said Judgment on the docket.

 5

 6   Dated: January 2, 2020                              s/ Nathan R. Ring
                                                         Michael A. Urban, Esq., WSBA No. 20251
 7                                                       Nathan R. Ring, Esq., WSBA No. 46271
                                                         The Urban Law Firm
 8                                                       720 N. 10th Street, A #389
                                                         Renton, WA 98057
 9                                                       P. (702) 968-8087 / (702) 255 1718
                                                         nring@theurbanlawfirm.com
10                                                       murban@theurbanlawfirm.com
                                                         Attorney for Defendants
11

12   Dated: January 2, 2020                              s/ Richard J. Birmingham
                                                         Richard J. Birmingham, WSBA No. 8685
13                                                       Joseph P. Hoag, WSBA No. 41971
                                                         Christine Hawkins, WSBA No. 44972
14                                                       DAVIS WRIGHT TREMAINE
                                                         1201 Third Avenue Suite 2200
15                                                       Seattle, WA 98101-3045
                                                         T: 206-757-8145
16                                                       richbirmingham@dwt.com
                                                         josephhoag@dwt.com
17                                                       christinehawkins@dqt.com
                                                         Attorney for Plaintiffs
18

19

20

21

22

23

24

25



                                                                                                   THE URBAN LAW FIRM
                                                                            720 N. 10th Street, A #389, Renton, WA 98057
      Full Satisfaction of Judgment Against All                                        P. (702) 968‐8087 / (702) 255‐1718
                                                                                             nring@theurbanlawfirm.com
      Defendants (Case No. 2:13‐cv‐1835‐RSM)                                                       Counsel for Defendants
                                                         2
              Case 2:13-cv-01835-RSM Document 156 Filed 01/02/20 Page 3 of 3




 1
                                           CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 2, 2020, I electronically filed the above Full Satisfaction of
 3
     Judgment Against Defendants with the Clerk of the Court using the CM/ECF system which will send
 4
     notification of such filing to all registered ECF participants.
 5

 6
     Dated this 2nd day of January 2020.
 7
                                                                  s/ April Denni
 8                                                          An employee of The Urban Law Firm
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                                                     THE URBAN LAW FIRM
                                                                              720 N. 10th Street, A #389, Renton, WA 98057
      Full Satisfaction of Judgment Against All                                          P. (702) 968‐8087 / (702) 255‐1718
                                                                                               nring@theurbanlawfirm.com
      Defendants (Case No. 2:13‐cv‐1835‐RSM)                                                         Counsel for Defendants
                                                           3
